FILED
                              NOT FOR PUBLICATION                           DEC 9 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KAREN JILAVDARYAN,                               No. 12-71137

               Petitioner,                       Agency No. A200-908-550

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Karen Jilavdaryan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ order (“BIA”) dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Wakkary v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010),

and we deny the petition for review.

      Jilavdaryan contends he suffered past persecution and has a fear of future

persecution by “Armenian mobsters” who extorted money from him. Substantial

evidence supports the agency’s denial of withholding of removal. See Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be free from

harassment by criminals motivated by theft . . . bears no nexus to a protected

ground.”); see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (a

protected ground must be at least one central reason for persecuting the applicant).

We reject Jilavdaryan’s contention that the BIA failed to address his arguments,

and also reject his request for a remand.

      Substantial evidence also supports the agency’s denial of Jilavdaryan’s CAT

claim because he failed to establish it is more likely than not he would be tortured

by or with the consent or acquiescence of a public official in Armenia. See Silaya

v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                            2                                    12-71137